Citation Nr: 0738220	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  02-06 970A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a fungal disorder, 
currently evaluated as 
30-percent disabling.

2.  Entitlement to a compensable rating for a liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
August 2003, the Board remanded this case for further 
development and readjudication.

In October 2005, the veteran testified at a hearing at the 
Board's offices in Washington DC.  The undersigned Veterans 
Law Judge presided.

Regrettably, the claims must be still further developed.  So 
the Board is again remanding them to the RO, this time via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

During his October 2005 hearing the veteran alleged that his 
fungal and liver disorders were worse than when last examined 
by VA in April 2004 and January 2003, respectively.  The 
April 2004 examination of the fungal disorder, incidentally, 
was to comply with the Board's prior August 2003 remand 
directive.  Still, although the report of that April 2004 
examination reflects that the veteran's fungal disorder 
involved no greater than seven percent of his body and 
included his feet, palms of his hands, external ear canals, 
and groin crease region, during his October 2005 hearing he 
claimed this condition now involves greater than 40 percent 
of his body - including his feet, arms, legs, ears, and 
scalp, and has likely required treatment with 
immunosuppressants.



Similarly, with respect to his liver-disorder claim, the 
veteran alleged that he experiences gastrointestinal 
symptoms, chest pain, nausea, and has developed ulcers.

The Court has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Review of the claims file also reflects that, in September 
2003, the veteran indicated having received treatment at the 
Wilkes Barre VA Medical Center (VAMC) through and including 
September 12, 2003.  Although his treatment records from 
other VA medical facilities have been obtained, the 
specifically identified records from the Wilkes Barre VAMC 
have not been.  So these and any other ongoing medical 
treatment records must be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
the constructive possession of the agency and must be 
obtained if the material could be determinative of the 
claim).  Additionally, during his October 2005 hearing, the 
veteran indicated he had received relevant private treatment 
from a Dr. D.  These records also must be obtained.  
38 C.F.R. § 3.159(c)(1).

Finally, review of the claims file reflects that, although 
the veteran was provided with a letter generally notifying 
him of the evidence needed to evaluate disabilities and 
determine the beginning date of any payment to which he may 
be entitled, he has not been provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the specific disabilities on appeal.  
Accordingly, additional due process notification based on the 
standards for increased ratings is needed under the VCAA.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should also tell the veteran to provide 
any evidence in his possession that 
pertains to the claims.

2.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment identified 
by the veteran which have not already 
been obtained.  The attention of the RO 
is specifically directed to any records 
available from the Wilkes Barre VAMC and 
Dr. D, a private physician.  It would 
assist VA if the veteran himself would 
submit these records (that he has not 
already submitted) to the RO along with a 
statement that no other records are 
needed to adjudicate these claims.

3.  Schedule the veteran for a VA 
dermatology examination to determine the 
current severity of his fungal disorder.  
If practical, the examination should be 
scheduled during an eruption or 
exacerbation of his symptomatology to 
give the best indication of the condition 
at its worst.  Have the designated 
examiner review the claims file for the 
veteran's pertinent medical history.  

The examiner should describe the area(s) 
of the body affected by the skin 
condition, to include the percentage of 
the entire body affected and the 
percentage of exposed area(s) affected.  
For example, less than 5 percent of the 
entire body or less than 5 percent of 
exposed areas; or at least 5 percent but 
less than 20 percent of the entire body, 
or at least 5 percent but less than 20 
percent of exposed areas, etc.

The examiner should also specifically 
note whether the veteran has been 
prescribed any systemic therapy such as 
corticosteroids or other 
immunosuppressive drug for the skin 
disorder, as well as the period of time 
prescribed during the prior 12 months.  

The examiner should also identify any 
additional disabilities associated with 
the veteran's fungal disorder, to include 
hearing loss as a result of fungal 
infection in the area of the ear canal.  
The extent possible, the examiner should 
indicate which disorders, if any, are 
part of the veteran's service-connected 
fungal disorder and which disorders, if 
any, are the result of nonservice 
connected disorders such as diabetes.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the current severity and symptoms of his 
the liver disorder.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Any indicated laboratory studies, to 
include liver function testing, necessary 
to assist in this effort are to be 
performed.  All current symptoms should 
be described, and the examiner should 
specifically comment on whether such 
symptoms are the result of the veteran's 
service connected liver disorder, 
secondary to medication taken for the 
service connected fungal disorder, or the 
result of nonservice connected disorders 
such as diabetes.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.



The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




